Citation Nr: 0301141	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1975 and from November 1975 to December 1992.

This matter came before the Board of Veterans' Appeals 
(Board) from a December 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied the veteran's claims of entitlement 
to service connection for low back and right hip 
disabilities secondary to his service-connected right knee 
disability.  A hearing was held before the undersigned 
member of the Board at the RO in August 2002 (i.e. a 
Travel Board hearing). 


FINDINGS OF FACT

1.  The objective evidence demonstrates that the veteran 
does not currently suffer from a right hip disability.

2.  The objective evidence does not demonstrate that the 
veteran's low back disability was caused or is aggravated 
by his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2002).

2.  A low back disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that laws enacted in November 2000 (and 
their implementing regulations) provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

These laws and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that in August 2001 the RO sent the 
veteran a letter which explained, among other things, what 
evidence was needed to substantiate his claim, what 
efforts would be made to obtain evidence to support the 
claim, and what evidence the veteran should provide.  
Further, the veteran was issued a statement of the case in 
March 2002 which contained the pertinent laws and 
regulations governing these claims and the reasons for the 
decision with respect to the claims. The Board finds that 
the veteran and his representative have been provided with 
more than adequate notification of the information 
necessary to substantiate the claim and have been afforded 
ample opportunity to submit such information and evidence.  
Further, the RO has properly developed the evidentiary 
record, to include providing the veteran with 
contemporaneous VA examinations and requesting and 
obtaining additional evidence from B. Todd Drury, M.D.  

In view of the above, there is no further action to be 
undertaken to comply with the notification and duty to 
assist provisions of the law and regulations cited above.  
Therefore, the veteran will not be prejudiced as a result 
of the Board deciding this claim.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated 
during active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be established on a secondary basis 
for a disability which is shown to be proximately due to 
or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records reflect that in 1978 
and 1979 he underwent right medial meniscectomies, and 
that in 1979 he also underwent right medial reconstruction 
and anterior cruciate reconstruction.  These records 
further reflect that he underwent an arthroscopy of the 
right knee in 1991 and that a lateral meniscal tear and 
severe degenerative joint disease were found, and the knee 
debrided.  A July 1985 emergency care record reflects that 
the veteran was seen complaining of vomiting and diarrhea 
and noted that he had pain in his low back and abdomen 
following the onset of vomiting and bowel movements.  
There is no indication that he had injured his low back 
and there are no records indicating follow up treatment 
for back pain.  It is apparent that the low back pain was 
acute and transitory, and resolved, and there is also no 
indication that the veteran was ever treated in service 
for a right hip disability or pain.  The veteran and his 
representative do not contend otherwise.  

In fact, the veteran and his representative contend, in 
substance, that the veteran suffers from low back and 
right hip disabilities secondary to the veteran's service-
connected right knee disability.  In this regard, it is 
noted that service connection was established for a right 
knee disability by a November 1993 RO decision.  The 
relevant evidence with respect to these claims consists of 
VA and private medical records as well as the veteran's 
testimony provided during the August 2002 Travel Board 
hearing.  

In a May 2001 letter, Dr. Drury indicated that he was 
following the veteran for a chronic lumbar muscle strain 
and that the veteran's most recent injury was in April 
2001.  He noted that the veteran had undergone five knee 
surgeries while in the military, and that since the 
surgeries had experienced intermittent back and right hip 
symptoms.  In concluding the letter, Dr. Drury stated that 
he "believe[d] [that] a significant portion of [the 
veteran's] symptoms are related to the alteration in gait 
he has experienced secondary to his knee surgeries."  

A VA examination was accomplished in September 2001, the 
report of which documents the veteran's history regarding 
his right knee disability as well as the results of 
physical examination of the knee.  It was noted that the 
veteran did not have a cane, brace, crutches, or 
corrective shoes.  An eight inch scar about the right knee 
was noted on examination as well as slight limitation of 
motion (0 to 130 degrees, as opposed to 0 to 140 degrees 
on the left), intact ligaments, and a negative McMurray's 
test.  During the examination, the veteran complained of 
right hip pain, and examination of the hip revealed thigh 
extension from 0 to 30 degrees, adduction from 0 to 25 
degrees, abduction from 0 to 45 degrees, external rotation 
from 0 to 50 degrees, and internal rotation from 0 to 40 
degrees.  The examiner pointed out that this appeared to 
be a full range of motion.  As a result of this 
examination, the veteran was diagnosed with right knee 
arthritis, the examiner noting that the rest of the 
examination was normal.  X-rays taken in conjunction with 
this examination revealed a normal right hip.  

The same examiner examined the veteran's lumbar spine, and 
this examination report reflects that the veteran 
complained of back pain secondary to weakness caused by 
knee surgery.  Physical examination revealed that the 
lumbar spine looked straight with no sign of kyphosis or 
scoliosis.  Range of motion studies revealed flexion of 
the lumbar spine from 0 to 80 degrees, extension 0 to 30 
degrees, lateral flexion 0 to 40 degrees, rotation 0 to 30 
degrees, all of which examiner found to be normal and 
without pain.  The examiner further noted that the back 
muscles were well developed, that there was no spur nor 
posture abnormality, and that there was no neurologic 
complaint.  Mild degenerative change of the lumbar spine 
was diagnosed.  X-rays taken in conjunction with this 
examination revealed mild degenerative changes in the 
lumbar spine.  

In an October 2001 addendum, the VA examiner indicated 
that it was his opinion that the veteran's right hip and 
lumbar spine disabilities were not related to his right 
knee disability.  He noted that the right hip was normal 
and that there were no problems seen on the X-ray of the 
hip.  The examiner also noted that the lumbar spine 
disability was manifested by very minimal arthritic 
changes and that while one might argue that the arthritis 
was related to the right knee injury, there was no 
validity to the argument.  He pointed out that the only 
time the lumbar spine would be more strained is if there 
was a shortening of the leg.  

In November 2001, another letter was received from Dr. 
Drury (dated in October 2001), in which he noted that he 
had seen the veteran twice, the first time in April 2001, 
and that the veteran had complained of intermittent back 
pain of eight years duration.  Dr. Drury noted that the 
veteran was diagnosed with a chronic lumbar strain, was 
referred to physical therapy, and was started on anti-
inflammatory medication.  He noted that he saw the veteran 
again in May 2001 at which time his symptoms were 
responding well to therapy.  In concluding this letter, 
Dr. Drury stated that it was his impression that the 
veteran has a chronic lumbar strain and pointed out that 
"[the veteran] has a history of knee surgery for which I 
have not fully evaluated him [sic]."  

Enclosed with this letter were copies of the notes taken 
by Dr. Drury in April and May 2001.  The April 2001 notes 
reflect that the veteran presented at that time 
complaining of intermittent back pain of eight years 
duration and that he had felt similar pain ten days prior 
to this examination subsequent to lifting a railroad tie.  
It was noted that the veteran's medical history was 
remarkable for five knee surgeries.  On physical 
examination the lumbar muscles were tender, his legs 
appeared equal, and motor strength was full in both 
extremities.  Further, there was no pain elicited on 
internal or external rotation of either hip, and the 
veteran was able to flex "50%" and extend "100%."  The 
veteran was found to have significant low back pain on 
flexion, and lower extremity sensation was intact and 
symmetric.  The veteran was diagnosed with a lumbar 
strain.  The May 2001 record indicates that the lumbar 
strain was resolving.  
 
During the August 2002 Travel Board hearing, the veteran 
testified that Dr. Drury inspected his knee for about 
thirty minutes and indicated to him that his right knee 
disability "definitely" had something to do with his hip 
and back disabilities.  The veteran related that the VA 
examination was quick, lasting about five minutes, and 
that it consisted only of a hip and knee gap measurement.  
He further testified that the VA examiner mentioned that 
his hip problem was probably arthritis.  

The veteran related that his back problems began eight 
years ago and are becoming worse, and that it limits him 
in everything he does.  He testified that his knee 
aggravates both his right hip and low back disability, and 
that both the hip and back are constantly painful.  At the 
hearing the Board received records from the veteran's 
employer which indicate that since the year 2000 the 
veteran had called in sick on several occasions due to 
severe back distress.  Attached to this letter were some 
additional notes from Dr. Drury which indicate that the 
veteran had hip and low back problems, as well as gait 
(noted to be abnormal) and weight-bearing problems.  In 
addition, some notes reflect that work restrictions were 
recommended.

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection 
is not warranted for either a low back disability or a 
right hip disability, both claimed as secondary to the 
veteran's service-connected right knee disability.  

Regarding the right hip claim, the Board acknowledges that 
the veteran has been seen complaining of hip pain and/or 
"symptoms" by both by a VA examiner and Dr. Drury and 
perhaps at times he does experience such symptoms (the 
Board does point out that although only back symptoms were 
noted in Dr. Drury's clinical notes of April and May 2001, 
his letter of May 2001 indicates that the veteran had 
experienced right hip "symptoms").  However, the weight of 
the evidence does not indicate that the veteran suffers 
from a right hip disability, as opposed to claimed 
symptoms, secondary to his service-connected right knee 
disability or otherwise.  

Of particular significance, the VA examiner was of the 
opinion, after examining the veteran's right hip, that he 
did not suffer from a right hip disability, and his 
opinion was supported by the X-ray taken of the hip (which 
indicated that it was normal).  Dr. Drury's records, on 
the other hand, do not indicate that a right hip 
disability was diagnosed or that right hip symptoms were 
indeed treated by him.  

The current objective medical evidence of record does not 
show that the veteran currently has a right hip 
disability, secondary to his service-connected right 
shoulder disability or otherwise.  The Board again 
stresses that while certain right hip symptoms or 
complaints have been documented in the evidence, a right 
hip disability has never been diagnosed.  It is pointed 
out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); see 
Degmetich v. Brown, 104 F.3d 1328 (1997).

The weight of the medical evidence also reflects that 
there is no relationship between the veteran's diagnosed 
low back disability and his service connected right knee 
disability. 

It is pointed out that the VA examiner who examined the 
veteran in September 2001 noted that there was no relation 
between the veteran's low back disability and his service-
connected right knee.  Prior to rendering this opinion, 
the examiner conducted a physical examination of both the 
veteran's low back and his service-connected right knee 
disability, which included range of motion studies, tests, 
and other observations, and a review of X-rays taken in 
conjunction with these examinations; and, as reflected in 
the October 2001 addendum noted above, the examiner 
provided an explanation for his opinion.  On the other 
hand, significantly, the clinical notes provided by Dr. 
Drury do not indicate a relationship between the veteran's 
diagnosed lumbar strain and his right knee disability or 
past surgeries, and by Dr. Drury's own admission - and 
contrary to the veteran's testimony in this regard - he 
had not fully evaluated the veteran's knee.  

The Board assigns more weight and validity to the findings 
made by the VA examiner, who examined both the veteran's 
low back and right knee, and provided an explanation as to 
why the veteran's low back disability was not related to 
his right knee disability, as opposed to Dr. Drury's 
belief that "a significant portion" of the veteran's 
"symptoms" are related to an alteration in the veteran's 
gait experienced secondary to the knee surgeries (again, 
Dr. Drury did not fully evaluate the veteran's knee).  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 
854 (Fed. Cir. 1999) (unpublished decision), cert. denied 
120 S. Ct. 1252 (2002) (it is not error for the Board 
value one medical opinion over another, as long as a 
rationale basis for doing so is given).  

The Board finds that the preponderance of the evidence 
does not demonstrate that the veteran suffers from a right 
hip disability or lumbar spine disability secondary to his 
service-connected right knee disability.  While the 
veteran's testimony and other statements of record have 
been carefully considered, there is no indication in the 
record that he has a medical background or training.  
Therefore he does not have the expertise to provide a 
medical opinion concerning the existence of such 
disabilities, and the diagnoses thereof.  His statements 
and contentions in this regard are thus entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



ORDER

Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected 
disability, is denied.

Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected 
disability, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

